Citation Nr: 0417206	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  97-10 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to initial evaluation for herniated nucleus 
pulposus at L4-5(low back disability), in excess of 20 
percent from August 1, 1995 to March 14, 1999; and in excess 
of 40 percent on and after March 15, 1999.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for status post resection of the right distal 
clavicle, open reduction/internal fixation (major 
extremity)(right shoulder disability).  

3.  Entitlement to an initial evaluation in excess of 10 
percent for partial superficial radial nerve palsy, right 
index finger (formerly ulnar neuropathy of the right (major) 
hand)(right index finger disability).  

4.  Entitlement to initial evaluation for hemorrhoids, status 
post hemorrhoidectomy, compensable from August 1, 1995 to 
November 17, 1996; and in excess of 10 percent on and after 
November 18, 1996.  



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active service from July 28, 1975 to July 31, 
1995.  

This matter comes before the Department of Veterans' Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal of a 
January 1996 rating decision of the Los Angeles, California 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO, in pertinent part, granted entitlement to service 
connection for herniated nucleus pulposus at L4-5; status 
post resection of the right distal clavicle, open 
reduction/internal fixation; partial superficial radial nerve 
palsy, right index finger; and hemorrhoids, all effective 
August 1, 1995, the day following the date of separation from 
active service.  

The veteran's appeal of the above issues was initiated 
following original awards of service connection.  
Consequently, the ratings issues on appeal are not the result 
of claims for "increased" entitlement, but rather claims 
involving the propriety of the original evaluations assigned 
for each disability.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

In January 2000, after adjudicating other issues then pending 
on appeal, the Board remanded the claims to the RO for 
further development and adjudicative action.  

In October 2003 the RO granted entitlement to increased 
(compensable) evaluations of 10 percent for the right 
shoulder and right index finger disabilities effective August 
1, 1995; an increased (compensable) evaluation of 10 percent 
for hemorrhoids effective November 18, 1996; and an increased 
(compensable evaluation of 20 percent for the low back 
disability effective from August 1, 1995, with an increased 
evaluation of 40 percent effective March 15, 1999.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003), codified at 38 U.S.C. §§ 5109B, 7112.  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO has not issued a VCAA notice letter to the veteran 
pertaining to the disabilities at issue which is compliant 
with Quartuccio, supra.



While evidence identified by the veteran in March 2000, in 
reply to a general duty to assist letter issued in January 
2000, was obtained, it is not clear from the evidence of 
record whether or not the veteran is currently obtaining any 
VA or private treatment for the service-connected disorders 
at issue.  The salient point is that with no notice of VCAA, 
the Board may not make assumptions in regard to ongoing 
treatment-a critical issue involved in the adjudication of 
each of the claims on appeal.  

Accordingly, a Remand is necessary under VCAA, as interpreted 
by the CAVC in Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. App. 370 (2002).  


The Board additionally notes that other development is 
indicated.  While the VA (fee-basis) examinations were 
obtained in January 2003 as requested by the Board in the 
January 2000 Remand, the general medical, neurologic and 
orthopedic examination reports regarding those examinations 
do not state whether the veteran's entire VA claims file was 
available for review.  These reports make reference to some 
records, but fall short of indicating that the veteran's 
entire VA claims file was reviewed, and, as noted above, 
additional pertinent treatment records may exist which were 
not previously obtained.  Accordingly, upon the completion of 
the VCAA notice, and review of the veteran's response, he 
should be afforded contemporaneous comprehensive examinations 
to include a review of his documented clinical history as 
contained in his VA claims file.  

The VA examination reports are deficient in other aspects as 
well.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the CAVC 
pointed out that an orthopedic examination must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, 4.59.  

As to the right index finger disability, the veteran appeals 
the initial rating of a disability formerly characterized as 
ulnar neuropathy of the right hand, under Diagnostic Code 
8516.  On VA fee-basis examination in January 2003, the 
examiner opined that the disorder was better characterized as 
partial superficial radial nerve palsy of the right index 
finger.  

However, the October 2003 supplemental statement of the case 
continued to rate the disability exclusively under Diagnostic 
Code 8516, apparently without consideration of other 
applicable Diagnostic Codes, including Diagnostic Codes 8511 
and 8512.  

The Board also notes that the October 2003 supplemental 
statement of the case makes vague reference-without 
citation, to amendments to Diagnostic Code 5293, but does not 
clearly state that the RO gave consideration to both the 
former (old) and revised (new) criteria, and applied the 
criteria more favorable to the veteran, when evaluating his 
service-connected low back disability under Diagnostic Code 
5293.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).
Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) codified at 38 U.S.C.A. § 5103, and 
any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate 
each of his claims and inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information-specifically to include 
identification of any more recent VA or 
private treatment records.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for low back, right shoulder, 
and right index finger disabilities, and 
for hemorrhoids, from August 1995 to the 
present.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified private 
(non-VA) medical evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports, with documentation in 
the VA claim file if the veteran receives 
no such pertinent VA treatment.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).


5.  The VBA AMC should arrange for VA 
orthopedic, neurological, and 
gastrointestinal examinations of the 
veteran by appropriate medical 
specialists 
(orthopedic surgeon, neurologist, 
gastrointestinal specialist) who have not 
previously seen or examined him, 
including on a fee basis if necessary, 
for the purpose of ascertaining the 
nature and extent of severity of the 
service-connected low back, right 
shoulder, right index finger and 
hemorrhoid disabilities.  

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003), copies of the 
previous and amended criteria for rating 
musculoskeletal disability to include 
disability of the spine under 38 C.F.R. 
§ 4.71a (2003), and a separate copy of 
this remand must be made available to and 
reviewed by the appropriate examiners 
prior and pursuant to conduction and 
completion of the examinations.  

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.  It is requested that the 
orthopedic and neurological specialists 
address the following medical issues:

(a) Do the service-connected low back, 
right shoulder and right index finger 
disabilities involve only the nerves, or 
do they also involve the muscles and 
joint structure?

(b) Do the service-connected low back, 
right shoulder and right index finger 
disabilities cause weakened movement, 
excess fatigability, and incoordination, 
and, if so, can the examiners comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiners 
should so indicate.


(c) With respect to the subjective 
complaints of pain, each examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to service-connected low 
back, right shoulder and right index 
finger disabilities, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to either 
of these service-connected disabilities, 
or the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
these service-connected disabilities.  

(d) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the veteran's service-
connected low back, right shoulder and 
right index finger disabilities, and if 
such overlap exists, the degree to which 
the nonservice-connected problem(s) 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service-connected disabilities.  If 
the functional impairment created by the 
nonservice-connected problem(s) cannot be 
dissociated, the examiners should so 
indicate.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale, and address the 38 C.F.R. 
§ 4.40, 4.45, 4.59, and the previous and 
amended criteria for rating 
musculoskeletal disabilities.  

(e) The neurological examination report 
regarding the right index finger 
disability should indicate whether the 
veteran's partial superficial radial 
nerve palsy of the right index finger 
results in any limitation of hand or 
wrist movement, impaired grip strength, 
loss or severe limitation of extension of 
the wrist, flexion of the wrist weakened, 
or paralysis of any or all intrinsic 
muscles of the hand and some or all of 
the flexors of the wrist and fingers, to 
include any substantial loss of use of 
the hand.  

(f)  The examination report for 
hemorrhoids should include a statement as 
to any clinical evidence of persistent 
bleeding, secondary anemia, fissures, 
excessive redundant tissue, or frequent 
recurrences, with comment as to the 
documented clinical history.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate claims on appeal.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for initial 
increased evaluations, and may result in a denial(s).  
38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

